Citation Nr: 1808087	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-23 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  His service included duty Vietnam from December 1969 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned at a hearing in August 2017.

The issue of entitlement to service connection for PTSD has been recharacterized as a claim for service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The April 2013 rating decision denied service connection for PTSD because the evidence of record, including VA mental health examinations of November 2005, April 2012, and March 2013, did not diagnosis PTSD.  The VA examinations of record applied the PTSD diagnostic criteria described in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-4).  VA regulations were updated, effective August 4, 2014 and applicable to claims not yet certified for appeal to the Board, to require mental disorders be diagnosed using the newer DSM-5.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).  The instant claim was certified for appeal in April 2015.  As the VA examinations of record were not completed using the DSM-5, the case must be remanded to determine if the Veteran meets the criteria for a diagnosis of PTSD under the revised standard. 

Finally, the VA examiners in November 2005 and April 2012 found the Veteran suffered from depression.  The VA examiner of March 2013 diagnosed anxiety.  The examiners of April 2012 and March 2013 offered opinions that the diagnosed psychiatric disorder was not associated with the Veteran's service, but each failed to provide a full rationale for their opinion.  The examiner of November 2005 attributed depression to the Veteran's job loss in the early 2000's but provided no explanation for why he believed the depression was related to post-service factors.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Mountain Home VA Medical Center, or any other VA medical facility that may have treated the Veteran.

2.  Once all pertinent records are associated with the file, refer the file to a mental health professional who has not previously provided an opinion related to this Veteran.  

The mental health professional is to provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD under either DSM-4 or DSM-5.  If the Veteran did meet the criteria for a diagnosis of PTSD, under either DSM at any point during the appeal, the examiner should identify the stressor or stressors upon which the diagnosis of PTSD was made, to include the fear of hostile military or terrorist activity.  

The examiner should also indicate if the diagnoses of depression and/or anxiety of record are valid or if the Veteran suffers from any other acquired psychiatric disorder and, if so, the examiner should opine as to whether any diagnosed disorder is at least as likely as not (a degree of probability of 50 percent or higher) related to the Veteran's military service.  

If the examiner determines that an additional examination of the Veteran is necessary to provide the opinions requested, schedule an examination.

3.  If PTSD is diagnosed and if the stressor or stressors upon which the diagnosis is based require verification, the AOJ is to provide proper development to verify the claimed stressor or stressors.  

4.  Readjudicate the appeal. If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


